PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/673,360
Filing Date: 4 Nov 2019
Appellant(s): McDaniel, Claude, Steven



__________________
David O. Simmons
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on June 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
 Claims 1, 3-4, 6, 8, 12, 15-16, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (previously cited, JPH0957058 A; English machine translation is provided) (hereinafter “Tsutsumi”) in view of Abdel-Fattah et al. (previously cited, US 2014/0242676) (hereinafter “Abdel-Fattah”). 	Claims 9, 16-17 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Abdel-Fattah as applied to claim 1 above, and further in view of Andersen et al (previously cited, US 2012/0208255) (hereinafter “Andersen”). 	Claims 18-20, 22-25, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (JPH0957058 A; English machine translation is provided) (hereinafter “Tsutsumi”) in view of Abdel-Fattah et al. (previously cited, US 2014/0242676) (hereinafter “Abdel-Fattah”), Andersen et al (previously cited, US 2012/0208255) (hereinafter “Andersen”) and Aikens et al. (previously cited, US 2009/0181434) (hereinafter “Aikens”). 	(2) Response to Argument 	(a) No clear arguments are presented on page 3 to top of page 11 (section IV (A)(1-2) and (B)).
           (b) Appellant argues that the examiner relies upon an unreasonable broad interpretation of “coating material”. The examiner’s interpretation is inconsistent with at least the following disclosures in the specification of the Application, where such disclosures fall within the scope of the ordinary and customary meaning of this claim term. Appellant cites paragraphs 55, 74, 76, 127 and 152 (pages 11-13, section IV (B)(1)). 	In response, the examiner would respectfully contend that the interpretation of the claim term “coating material” is consistent with the ordinary and customary meaning of the term and the use of the claim term in the specification. As pointed out by the Appellant, the specification explicitly states that a material combined with algae that can be applied to a surface as a layer reads on “algae containing coating”. See Brief, page 13. That is, the specification simply defines the “coating” as a material that can be combined with algae and that can be applied on a surface (e.g., substrate) by “any means known to those of ordinary skill in the art of general coating application.” See Appellant’s specification at ¶¶ [0055] and [0076]. Further, as broadly defined, the term “coating” is simply a layer or covering material that is applied on a surface. The specification does not require any specific material that must be combined with the 
	(c) Appellant further argues the following:  	“For example, as disclosed in the specification, a coating material may be applied to a surface as a thin layer, may be configured for being applied as a coating onto a surface of a substrate and for adhering to the substrate, may be applied to a surface of a substrate by any means known to those of ordinary skill in the art of general coating application (e.g., spraying, dipping, rolling, brushing, and the like) and may be applied as a liquid that flows, as discussed immediately above. One of ordinary skill in the art would understand that the carrier 23 of Tsutsumi (i.e., an article made of “cloth”) does not meet any of the above mentioned coating material attributes set forth in the specification of the Application and is, thus, inconsistent with the plain and ordinary meaning of this term.” See pages 14 to 15.
 	In response, the specification defines the “coating” as a material that can be combined with algae and that can be applied on a surface (e.g., substrate) by “any means known to those of ordinary skill in the art of general coating application.” See Specification at ¶¶ [0055] and [0076]. Furthermore, as broadly defined, the term “coating” is simply a layer or covering material that is applied on a surface. The claims require the coating material to comprise algae, and the polypropylene cloth layer Under a broadest reasonable interpretation for the term coating material recited in independent Claims 1 and 18, the carrier of Tsutsumi is a substrate. First, Tsutsumi discloses that the “carrier 23” is a physical structure made of “cloth” with “microalga 24 adhering to the upper surface” thereof. (Id. at ¶¶ [0033], [0035], [0038].) Second, in the context of the manner in which the term coating material is used in the specification of the Application, as discussed above (Supra, IV(B)(1)(i)), Tsutsumi’s carrier 23 is not a coating material, but rather a substrate. For example, as discussed above (Supra, IV(A)(1)), Tsutsumi discloses “microalga 24 adhering to the upper surface of the carrier 23,” — i.e., the carrier 23 being a substrate for the microalgae 24 adhered thereto.” See pages 15 to 16, IV (B)(1)(ii). 	In response, the examiner would respectfully reiterate the response provided in section (2(b)) regarding Appellant’s argument with respect to the claim term “coating material”. Further, Appellant’s argument is based on Appellant’s interpretation that the ““polypropylene cloth layer 23” of Tsutsumi is not a coating material which is different than the examiner’s interpretation of the Tsutsumi reference as set forth in the Office action. The inner wall of the reactor receiving the carrier layer (23) is interpreted to correspond to the claimed substrate. See Office action at page 3 (dated 05/19/2021). arguendo that the substrate (i.e., inner wall of the reactor) of Tsutsumi is not constructed of a material that inhibits the transmission of water through a thickness thereof and along a length and width thereof, the reference of Tsutsumi does, however, discuss the need to improve the carbon dioxide sequestration in the carbon dioxide capturing device (see Tsutsumi at ¶¶ [0006], [0012] and [0023]). Tsutsumi further discloses that a solution supply pipe (30) is provided at the ceiling portion (26) of the reactor (22). See ¶¶ [0032], [0034] and FIG. 2). As such, it would have been obvious to one of ordinary skill in the art to have constructed the substrate (inner wall) of Tsutsumi with a material that inhibits the transmission of water through a thickness thereof and along a length and width thereof in order to prevent the carbon dioxide and solution introduced into the reactor from leaking to the outside environment.  

 	(e) Appellant further argues the following:  	“However, at the cited portion of Tsutsumi relied upon by Examiner, it is disclosed that “the carrier 23 is fixed in the reactor 22”, not that the carrier 23 can be or is fixed on the surface of the substrate. (Id. at ¶0040], bold italicized emphasis added.) The only relevant disclosure of Tsutsumi in this regard is that “a carrier 23 is provided on the inner wall of the reactor 22,” with Tsutsumi being silent as to any specified means therefor (Id. at ¶[0039], bold italicized emphasis added.)” See page 17, ll. 2-8.


 	(f) Appellant further argues the following:  	“Although Examiner contends that Tsutsumi’s carbon dioxide capture coating composition is the “polypropylene filter carrier layer (23)) and photosynthetic organisms (photosynthetic organisms are affixed on a surface of the polypropylene filter carrier layer (23),” there is no disclosure or suggestion in the prior art to adhere Tsutsumi’s carrier to a substrate, where Office Action at pg. 3 and 16.).” See page 17.
 	In response, Tsutsumi does disclose wherein the carbon dioxide capture coating composition can be fixed/secured on the surface of the substrate (Tsutsumi at ¶ [0040]), but does not explicitly disclose the manner in which the carbon dioxide capture coating composition is affixed on the substrate. Tsutsumi does not describe that the carbon dioxide capture coating composition as being adheredly affixed on the substrate. However, it would have been obvious to one of ordinary skill in the art to have modified the manner in which the carbon dioxide capture coating composition is affixed/secured to the substrate including adheredly affixing the carbon dioxide capture coating composition to the substrate. Such modification would have been nothing more than the simple substitution of one known securing means for another for predictable result of fixing the carbon dioxide capture coating composition on the surface of the substrate.

Examiner’s contentions as to combining references and motivation therefor are mere conclusory statements. Such contention are also moot because the proposed modified construction that Examiner seeks to achieve (i.e., having “adhered the carbon dioxide capture coating composition” (Office Action at pg. 6 and 18) does not arrive at the admittedly missing limitation of independent Claims 1 and 18 that “the carbon dioxide capture coating composition is adheredly coated on the at least coatable surface of the substrate”. See page 18. 	In response, it is not clear which “combination” and “motivation” Appellant is referring to. With respect to the Appellant’s argument regarding the limitation “the carbon dioxide capture coating composition is adheredly coated on the at least coatable surface of the substrate,” Tsutsumi is relied upon for disclosing a carbon dioxide capture coating composition that can be fixed/secured on the surface of the substrate (Tsutsumi at ¶ [0040]). Tsutsumi, however, does not explicitly disclose the manner in which the carbon dioxide capture coating composition is affixed on the substrate. Tsutsumi does not describe that the carbon dioxide capture coating composition as being adheredly affixed on the substrate. However, it would have been obvious to one of ordinary skill in the art to have modified the manner in which the carbon dioxide capture coating composition is affixed/secured to the substrate including adheredly affixing the carbon dioxide capture coating composition to the substrate. Such modification would have been nothing more than the simple substitution of one known securing means for another for predictable result of fixing the carbon dioxide capture coating composition on the surface of the substrate. 	(h) Appellant further argues the following:  	“As disclosed in the specification of the Application, a carbon dioxide capture coating composition capable of being “adheredly coated” is characterized by: being “a material applied to a surface as a thin layer”, “ being “configured for ... adhering to the coating substrate”, being applied “by any means known to those of ordinary skill in the art of general coating application (e.g., spraying, dipping, rolling, brushing, and the like)”, being “a flowing liquid ... until ... gelled into a non-flowing state uniformly on [a coatable surface of a coating substrate]’’, being “a liquid mixture [that converts] to a gel” (Id. at ¶¶[0055], [0074], [0076], [00127], [00152].) One of ordinary skill in the art would understand that Tsutsumi’s carrier 23 (i.e., a polypropylene filter carrier layer made of “cloth’’) and the hydrogel polymer (i.e., “foam’’) of Abdel-Fattah do not meet the above- mentioned coating material attributes set forth in the specification of the Application.” See page 18. 	In response, first, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the specification simply defines the “coating” as a material that can be combined with algae and that can be applied on a surface (e.g., substrate) by “any means known to those of ordinary skill in the art of general coating application.” Tsutsumi in view of Abdel-Fattah discloses a coating composition that can be combined with algae and that can be coated on a surface. Lastly, Appellant has not provided sufficient argument or evidence as to how the claimed coating material is structurally different than the coating material disclosed by Tsutsumi in view of Abdel-Fattah. 
Examiner’s obviousness analysis is silent as to any manner in which the carrier (i.e., the alleged coating material) of modified Tsutsumi with photosynthetic organism admixed therewith (i.e., a carbon dioxide capture coating composition) is capable of being “adheredly coated” on a coatable surface of a substrate, as required by independent Claims 1 and 18. Moreover, there is no disclosure or suggestion in regard to either the carrier of Tsutsumi or the inorganic carbon-containing hydrogel polymer of Abdel-Fattah being or capable of being “adheredly coated.” See page 20.
 	In response, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Tsutsumi does disclose wherein the carbon dioxide capture coating composition can be fixed/secured on the surface of the substrate, but does not explicitly disclose the manner in which the carbon dioxide capture coating composition is affixed on the substrate. However, it would have been obvious to one of ordinary skill in the art to have modified the manner in which the carbon dioxide capture coating composition is affixed/secured to the substrate including adheredly affixing the carbon dioxide capture coating composition to the substrate. Such modification would have been nothing more than the simple substitution of one known securing means for another for predictable result of fixing the carbon dioxide capture coating composition on the surface of the substrate. As to the Appellant’s argument that “there is no disclosure or suggestion in regard to either the carrier of Tsutsumi or the inorganic carbon-containing hydrogel polymer of Abdel-Fattah being or capable of being “adheredly coated,” it is noted that the claims do not require any 
 	(j) Appellant further argues the following: 	“By ignoring the central teaching of Abdel-Fattah in regard to the missing claim limitation of “the photosynthetic organisms are admixed with the hydrogel polymer” in independent Claims 1 and 18, Examiner impermissibly excludes portions of Abdel-Fattah necessary to the “full appreciation of what such reference fairly suggests to one of ordinary skill in the art”… As can be seen, entrapment of algae and inorganic carbon within the hydrogel polymer of Abdel-Fattah provides for a host of unique benefits and functionality arising from the central teaching thereof. 	In contrast and in the context of one of ordinary skill in the art, such benefits and functionality associated with the central teaching of Abdel-Fattah give rise to adverse considerations as to modifying the CO2 immobilization device of Tsutsumi with the algae and inorganic carbon containing hydrogel polymer of Abdel-Fattah. One such consideration relates to Tsutsumi’s desire to address problems associated with “contact efficiency” between microalgae and CO2 in the exhaust gas and cause “CO2 fixation rate decreases.” (Id. at ¶¶[0005], [0006], bold italicized emphasis added.) … However, Examiner is silent as to any manner in which “entrapping and dispersing carbon dioxide gas into a hydrogel matrix,” as disclosed by Abdel-Fattah, would not impair or otherwise adversely impact Tsutsumi’s desire to address problems associated with “contact efficiency” as provided for by CO2 in supplied exhaust gas coming into contact with microalga adhering to the upper surface of the carrier, as required by Tsutsumi.” See pages 20 to 22.
In response, Tsutsumi and Abdel-Fattah are both directed to carbon dioxide sequestration devices including a carrier for supporting photosynthetic microorganisms and exposing the photosynthetic microorganism to the carbon dioxide. Tsutsumi discloses that the photosynthetic microorganisms are immobilized on a surface of the carrier and gas containing carbon dioxide is applied on the carrier. Abdel-Fattah on the other hand discloses that the photosynthetic microorganisms can be immobilized on a surface of carrier or partially encapsulated within the carrier, and the gas stream containing carbon dioxide is introduced and applied inside the carrier containing microorganisms (e.g., see Abdel-Fattah at ¶¶ [0166]-[0168]). It should be noted that the claims do not require any particular method or technique to be employed for exposing the carbon dioxide gas to the photosynthetic microorganisms. In view of the Tsutsumi and Abdel-Fattah disclosures, employing the polymer of Abdel-Fattah containing carbon dioxide in the device of Tsutsumi would simply require the step of substituting the cloth layer supporting the photosynthetic microorganisms within the device of Tsutsumi with that of Abdel-Fattah’s polymer. Further, it would not require a “substantial reconstruction and redesign” since the proposed modification would simply require modifying the manner in which the carbon dioxide gas and microorganisms are introduced to one another (i.e., exposing carbon dioxide to photosynthetic microorganisms arranged within the carrier, rather than photosynthetic microorganisms arranged on an outer surface of the carrier). Moreover, as Appellant pointed out, Tsutsumi is concerned with contact efficiency between the microalgae on the carrier and contaminated gas. Tsutsumi is 
 	(k) Appellant further argues the following: 	“Although Abdel-Fattah discloses that “[m]icroalgae cells may be immobilized inside or on the surface of the hydrogel matrix,” Examiner’s modification relies on the former of these two conditions. (Id. at ¶ [0168], bold italicized emphasis added.) Similarly, Abdel-Fattah’s disclosure that “the algae is partially encapsulated and partially on the outside of the surface of the biocompatible polymer” is nothing more than what arises when the microalgae cells are admixed with (i.e., immobilized inside of) Abdel-Fattah’s hydrogel polymer — i.e., some encapsulated microalgae cells are partially exposed on the outside of the hydrogel polymer’s surface. (Id. at ¶ [0164], bold italicized emphasis added.) One of ordinary skill in the art would understand that such microalgae cells being partially exposed on the outside of the surface of the hydrogel polymer is not to be confused with microalgae cells being intentionally and functionally attached to and exposed at an outside surface of a substrate, as required by Tsutsumi.” See page 22.
One of ordinary skill in the art would recognize that modifying Tsutsumi to include Abdel-Fattah’s hydrogel polymer (i.e., containing entrapped inorganic carbon in the form of CO2 that undergoes photosynthetic activity by microalgae also entrapped therein) would by necessity of the proposed combination also entail modifying Tsutsumi to include only Abdel-Fattah’s mode of CO2 delivery. Such modification would entail discontinuing CO2-containing exhaust gas from flowing over a surface of the carrier of modified Tsutsumi and entrapping such CO2-containing exhaust gas within the hydrogel polymer (i.e., carrier 23) of modified Tsutsumi. Because such “proposed modification or combination of the [Tsutsumi] would change the principle of operation of [Tsutsumi’s CO2 immobilization device], then the teachings of the [Tsutsumi and Abdel Fattah] are not sufficient to render the claims prima facie obvious.” See page 23.

The proposed modification of Tsutsumi in view of Abdel-Fattah would not have been made by a person of ordinary skill in the art at the time of invention because it would serve, at best, no purpose and more likely adverse purpose, thereby demonstrating non-obviousness of the combination…In regard to Examiner’s first reason for the proposed modification — i.e., encapsulated photosynthetic microorganisms within the hydrogel polymer protects the photosynthetic microorganisms from environmental contamination and natural predators, one of ordinary skill in the art would assess such reason in the context of the operating environment of Tsutsumi’s CO2 immobilization device. Such operating environment involves “a closed reactor 22 having ... a carrier 23 housed [there]in.” (Id. at ¶ [0032], bold italicized emphasis added.) In contrast, the operating environment of Abdel-Fattah’s microphotobioreactor (µPBR) is disclosed as being an “open-pond system.” (Id. at ¶ [0047], bold italicized emphasis added.)… It would be apparent to one of ordinary skill in the art that, although Abdel- Fattah’s need to protect the photosynthetic microorganism from environmental contamination and natural predators is paramount to an open pond system, it is of no use or benefit in the operating environment of Tsutsumi’s closed reactor environment because such closed environment would protect the photosynthetic microorganisms from environmental contamination and natural predators.” See pages 25 to 26.
In response, there is nothing in Tsutsumi that states the bioreactor is a closed system such that it is sealed from the outside environment. To the contrary, Tsutsumi discusses that when selecting the type of the photosynthetic microorganisms to 

 	(n) Appellant further argues the following: 	“In regard to Examiner’s second reason for the proposed modification — i.e., such modification would have been a matter of design choice since Abdel- Fattah discloses that the photosynthetic microorganisms can be immobilized within or on the surface of the carrier, “examiner’s conclusory ‘design choice’ determination lacks ‘reasoning based upon rational underpinning to explain why a skilled artisan would have moved [Tsutsumi’s microalgae 24 from the surface of the carrier 23 to be encapsulated within the carrier 23]… Here, Examiner is silent as to why a skilled artisan would have moved Tsutsumi’s microalgae 24 from the surface of the carrier 23 to be encapsulated within the carrier 23 even though Tsutsumi desires to specifically configure the carrier 23 to retain the microalgae 24 on the surface thereof without leakage into the carrier 23 —i.e., “[s]ince a polypropylene filter cloth having a pore size of 1.0 µm is used as the carrier 23, the microalgae 24 Chlorella keslery C-531 strain having a cell diameter of 5 to 10 µm is retained on the carrier 23 without leakage.” (Id. at ¶[0038], bold italicized emphasis added.)…In this regard, Tsutsumi is particularly concerned with precluding the microalgae 24 from leaking into the interior portion (e.g., pores) of the carrier 23, wherein the proposed modification would by necessity result in microalgae 24 being within the interior portion (e.g., pores) of the carrier 23 and not adhered to the upper surface thereof. Thus, one of ordinary skill in the art would recognize that modifying Tsutsumi in the proposed manner (i.e., microalgae 24 admixed within the carrier 23) would impermissibly “change the principle of operation” of Tsutsumi because exhaust gas 20 could no longer come into contact with microalgae 24 adhering to the upper surface of the carrier 23.” See pages 26-28.           In response, as discussed in the final Office Action (dated 05/19/2021, pages 4 to 6), Abdel-Fattah states that the polymer carrier provides many advantages. One of the advantages is that the polymer carrier can be recovered and reused, and thus reduces the manufacturing cost of the carrier. Further, Abdel-Fattah states that the photosynthetic microorganism can be encapsulated by the polymer carrier, partially encapsulated by the polymer carrier, or the photosynthetic microorganisms can be partially encapsulated and partially on the outside of the polymer. See Abdel-Fattah at ¶ [164]. In paragraph 168, Abdel-Fattah states that the photosynthetic microorganism may be immobilized inside or on the surface of the polymer carrier. Thus, one of ordinary skill in the art would have modified Tsutsumi with Abdel-Fattah since Abdel-Fattah discloses the photosynthetic microorganisms can be immobilized on the carrier in various methods.  	As to Appellant’s argument that “Tsutsumi desires to specifically configure the carrier 23 to retain the microalgae 24 on the surface thereof without leakage into the carrier 23,” it should be noted that Tsutsumi discloses that the type, material, size of the carrier, and the type of the photosynthetic microorganism employed can be varied (see Tsutsumi at ¶ [0040]). Further, Tsutsumi discloses that the method of supplying the .

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        Conferees:
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.